                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 MARTIN H.1,                                           Case No. 6:18-cv-1076-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.

Katherine L. Eitenmiller and Brent Wells, HARDER WELLS BARON & MANNING PC,
474 Willamette Street, Eugene, OR 97401. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Thomas M. Elsberry, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Martin H. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying his application for disability



       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
insurance benefits (“DIB”). After Plaintiff filed his opening brief, the Commissioner conceded

error and moved for an order remanding for further administrative proceedings. Plaintiff replied,

arguing that the Court should remand this case for a finding of disability and the payment of

benefits. For the reasons stated below, the Court remands for a finding of disability and the

payment of benefits.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.


PAGE 2 – OPINION AND ORDER
                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff applied for DIB in May 2014, alleging disability beginning January 2, 2014.

AR 161. Plaintiff was born on January 27, 1965 and was 48 years old on the alleged disability

onset date. The agency denied his claim both initially and upon reconsideration, and Plaintiff

requested a hearing. AR 103-07, 112-28. He appeared for a hearing before Administrative Law

Judge (“ALJ”) Mark Triplett in November 2016. AR 34-80. On March 6, 2017, the ALJ issued a

decision denying Plaintiff’s claim for benefits. AR 16-33. Plaintiff requested review of the

hearing decision, which the Appeals Council denied in April 2018. AR 1. Accordingly, the

ALJ’s decision became the final decision of the agency. Plaintiff now seeks judicial review of

the agency’s final decision.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.


PAGE 3 – OPINION AND ORDER
              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).




PAGE 4 – OPINION AND ORDER
        The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

        The ALJ found that Plaintiff met the insured status requirements under Title II through

December 31, 2019 and proceeded to the sequential analysis. AR 21. At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since January 2, 2014, the alleged

onset date. AR 21. At step two, the ALJ found Plaintiff had the following severe impairments:

obesity and ligament injury in the shoulder, knee, and ankle. AR 21-22. At step three, the ALJ

found that Plaintiff’s impairments did not meet or equal the requirements of a listed impairment.

AR 22. Between step three and step four, the ALJ formulated Plaintiff’s RFC. The ALJ found that

Plaintiff could perform a range of light work, specifically:

                [T]he claimant can lift and/or carry 20 pounds occasionally and 10
                pounds frequently. The claimant can stand and/or walk for six
                hours out of an eight-hour workday with regular breaks. The
                claimant can sit for six hours out of an eight-hour workday with
                regular breaks. The claimant is unlimited with respect to pushing
                and/or pulling, other than as indicated for lifting and/or carrying.
                The claimant is limited to no more than occasional climbing of


PAGE 5 – OPINION AND ORDER
               ladders, ropes or scaffolds and no more than occasional kneeling,
               crouching and crawling.

Id. At step four, the ALJ found Plaintiff unable to perform his past relevant work as a package

deliverer. AR 26. At step five, the ALJ found that Plaintiff retained the ability to perform

the requirements of jobs existing in significant numbers in the national economy. AR 27. Thus,

the ALJ found that Plaintiff was not disabled. AR 27-28.

                                             DISCUSSION

       Plaintiff argues that the ALJ erred by: (1) not accounting for all of Plaintiff’s supported

limitations in his RFC; (2) improperly rejecting the “non-acceptable” medical source opinion of

Janet Kadlecik, Registered and Licensed Occupational Therapist (“OTR/L”); (3) improperly

rejecting the “acceptable” medical source opinion of Dr. Timothy Quiner; (4) improperly

rejecting Plaintiff’s subjective symptom testimony; and (5) improperly rejecting the lay witness

testimony of Plaintiff’s spouse. Because issues (2) and (5) are dispositive, the Court will not

address issues (1), (3), and (4). The Commissioner concedes that the ALJ erred in rejecting

Plaintiff’s subjective symptom testimony and the lay witness testimony of Plaintiff’s wife.

ECF 28 at 4. The Court considers whether the ALJ improperly rejected Ms. Kadlecik’s testimony

and whether to remand the case for further proceedings (as the Commissioner argues) or for

payment of benefits (as Plaintiff argues).

A. “Credit-as-True” Framework

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the



PAGE 6 – OPINION AND ORDER
utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. Said

otherwise,

               the district court must consider the testimony or opinion that the
               ALJ improperly rejected, in the context of the otherwise undisputed
               record, and determine whether the ALJ would necessarily have to
               conclude that the claimant were disabled if that testimony or
               opinion were deemed true.

Id. (emphasis added). If so, the district court can exercise its discretion to remand for an award of

benefits. Id. The district court retains flexibility, however, and need not credit statements as true

merely because the ALJ made a legal error. Id. at 408.




PAGE 7 – OPINION AND ORDER
B. Analysis

       1. Harmful Legal Error

       The Commissioner concedes that the ALJ committed harmful legal error by rejecting the

lay witness testimony of Plaintiff’s wife.2 ECF 28 at 4. The Court also finds that the

Commissioner committed harmful legal error by improperly rejecting the medical source opinion

of Ms. Kadlecik.

       Social Security Rule (“SSR”) 06-03p in effect when Plaintiff filed his claim defined

“acceptable medical sources” as licensed physicians, licensed or certified psychologists, licensed

optometrists, licensed podiatrists, and qualified speech pathologists. SSR 06-03p. Health care

providers who are not “acceptable medical sources,” such as “nurse practitioners, physician’s

assistants, chiropractors, audiologists, and therapists,” are still considered “medical sources”

under the regulations, and the ALJ can use these other medical source opinions in determining

the “severity of [the individual’s] impairment(s) and how it affects [the individual’s] ability to

work.” 20 C.F.R. § 404.1513(d). Because Ms. Kadecik is a Registered and Licensed

Occupational Therapist, she is a “non-acceptable,” or “other,” medical source.

       An ALJ may not reject the competent testimony of “non-acceptable” or “other” medical

sources without comment. Stout v. Comm’r, 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the

competent testimony of “other” medical sources, the ALJ must give “reasons germane to each

witness for doing so.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Turner v.

Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)). In considering how much weight to

give “other” medical source opinion evidence, the ALJ should consider: (1) “how long the


       2
         The Commissioner also concedes that the ALJ erred by rejecting Plaintiff’s subjective
symptom testimony for an improper reason. The Court need not reach that issue because the
opinion testimony of Ms. Kadlicek and Plaintiff’s spouse is dispositive.



PAGE 8 – OPINION AND ORDER
source has known and how frequently the source has seen the individual”; (2) “how consistent

the opinion is with other evidence”; (3) “the degree to which the source presents relevant

evidence to support an opinion”; (4) “how well the source explains the opinion”; (5) “whether

the source has a specialty or area of expertise related to the individual’s impairment(s)”; and (6)

“any other factors that tend to support or refute the opinion.” 20 C.F.R. §§ 404.1512(b)(v),

416.912(b)(v).

       After applying the factors for weighing “other” medical opinion evidence, an ALJ may

properly find that an opinion from “non-acceptable medical source” outweighs the opinion of the

“acceptable medical source.”

                 For example, it may be appropriate to give more weight to the
                 opinion of a medical source who is not an acceptable medical
                 source if he or she has seen the individual more often . . . and has
                 provided better supporting evidence and a better explanation for
                 his or her opinion.

Id.

       Ms. Kadlecik examined Plaintiff in December 2016. She catalogued Plaintiff’s physical

impairments in her eight-page report. After diagnosing Plaintiff with a litany of physical

conditions (including left shoulder burstitis and right knee meniscal tear with partial

meniscectomy, among others, AR 478), Ms. Kadlecik opined that Plaintiff could work only part

time and only with accommodations at his work station. AR 483. Ms. Kadlecik identified several

specific limitations to support this opinion. She opined that Plaintiff could stand for two hours

out of an eight-hour work day, could walk for no more than one to three hours out of an eight-

hour work day, and would not be able to perform any jobs that required high performance in

fingering or handling. Id. Additionally, she noted that Plaintiff would have trouble sitting for

more than 45 minutes at a time and standing for more than 30 minutes at a time. Separately,

Ms. Kadlecik believed that the pain from Plaintiff’s ailments would prevent him from focusing


PAGE 9 – OPINION AND ORDER
on functional work tasks. AR 478. Ms. Kadlecik concluded that Plaintiff would have trouble

sustaining or engaging in gainful employment in either light or medium work. AR 483. She also

opined that Plaintiff’s impairments would result in absenteeism of more than five workdays per

month. Id.

       The ALJ gave Ms. Kadlecik’s opinion “little weight.” AR 25. The relevant question is

whether the ALJ provided germane reasons for discounting Ms. Kadlecik’s opinions. The ALJ

reasoned only that this evidence was due “less weight than other qualifying medical source

opinions” because Ms. Kadlecik was not an “acceptable medical source.” Id. The mere fact that a

medical source is not an “acceptable” medical source is not a germane reason to reject their

opinion. Indeed, “an opinion from a medical source who is not an acceptable medical source or

from a nonmedical source may outweigh the medical opinion of an acceptable medical source.”

20 C.F.R. § 404.1527(f). Further, the agency regulations outline specific factors for ALJs to

consider when weighing non-acceptable medical source opinions, see 20 C.F.R.

§§ 404.1512(b)(v), 416.912(b)(v), none of which the ALJ addressed here. These factors support

Ms. Kadlecik’s medical opinion—Dr. Stanley (whose opinion the ALJ afforded “great weight”)

ultimately concurred with Ms. Kadlecik’s opinion. AR 486, 489. Ms. Kadlecik noted specific

physical conditions underlying her findings, explained why the evidence supported her findings,

and is a specialist in physical therapy, a relevant area of expertise. AR 479-87.

       2. Fully Developed Record Free from Conflicts and Ambiguities and Utility of
          Further Proceedings

               a. Ms. Kadlecik’s Medical Source Opinion

       Plaintiff submitted additional post-hearing evidence from Dr. Stanley (an examining

physician) agreeing with Ms. Kadlecik’s assessment of Plaintiff. The Commissioner argues that

the additional post-hearing evidence requires further proceedings to allow the ALJ to re-evaluate



PAGE 10 – OPINION AND ORDER
“the record in its entirety.” ECF 28 at 7. Plaintiff responds that the post-hearing evidence does

not affect “the analysis of the medical record as a whole, including the medical opinions from

Drs. Stanley and Quiner and Ms. Kadlecik.” Id. Plaintiff’s argument is more persuasive.

       The record—viewed both with and without Dr. Stanley’s addendum agreeing with

Ms. Kadlecik’s opinion—is free from contradictions. The record at the hearing shows that

Dr. Quiner and Dr. Stanley examined Plaintiff and that neither Dr. Quiner nor Dr. Stanley felt

capable of evaluating the severity of Plaintiff’s physical impairments, but Dr. Quiner deferred to

Dr. Stanley on the issue. AR 430. The record also shows that Dr. Stanley, still unsure of the

severity of Plaintiff’s physical impairments, referred Plaintiff to Ms. Kadlecik. AR 477. Indeed,

Dr. Stanley made this referral because he specifically stated that he did not know the extent of

Plaintiff’s physical limitations. AR 429-32. As discussed above, the ALJ erred by rejecting

Ms. Kadlecik’s medical source opinion simply because she was a “non-acceptable medical

source.” Dr. Stanley’s post-hearing approval of Ms. Kadlecik’s opinion does not change the

ALJ’s error or introduce any ambiguities, especially because Dr. Stanley admitted his limitations

and recommended occupational therapy in the first place, essentially deferring to Ms. Kadlecik.

       The Commissioner, however, argues, without support, that the ALJ rejected

Ms. Kadlecik’s opinion “in light of” Dr. Stanley’s medical source opinion. ECF 28 at 4-5.

Nothing in the ALJ’s decision supports that reading. The Commissioner offers no cogent

explanation for how Dr. Stanley’s post-hearing concurrence affects, to Plaintiff’s detriment, the

analysis of other evidence in the record such as the medical testimony of Ms. Kadlecik and

Dr. Quiner. In fact, Dr. Stanley’s post-hearing concurrence with Ms. Kadlecik’s opinion does not

contradict the record at the hearing—it strengthens Plaintiff’s case. Thus, the Court credits

Ms. Kadlecik’s medical source opinion as true.




PAGE 11 – OPINION AND ORDER
               b. Lay-Witness Testimony of Plaintiff’s Wife

       Plaintiff’s wife also testified to Plaintiff’s physical limitations. She noted that Plaintiff

experienced constant pain while sitting and walking, and that the pain affected his ability to pay

attention and complete tasks. AR 225, 230. Plaintiff had to alternate between sitting and lying

down to relive the pain. AR 226. Plaintiff reportedly could do household chores for only 30

minutes at a time, and his wife had to help him put on his socks and shoes. AR 226-27. During

the day, he engaged in activities that required no physical exertion like watching television,

going on the computer, and reading. AR 229.

       The ALJ rejected this lay testimony because it was “only partially supported by the

medical evidence of record.” AR 26. The Commissioner concedes that the ALJ erred by rejecting

the lay testimony of Plaintiff’s wife for this reason but argues that Dr. Stanley’s post-hearing

concurrence necessarily implicates the assessment of the lay testimony of Plaintiff’s wife. The

Commissioner, however, does not specify how it implicates that lay testimony, especially

because Dr. Stanley ultimately concurred with Ms. Kadlecik’s opinion, which itself was

consistent with the levels of impairment described by Plaintiff’s wife. The Court agrees with

Plaintiff that Dr. Stanley’s post-hearing concurrence has no effect on the lay witness statements,

and certainly not any adverse effect on Plaintiff’s case. Thus, the Court credits the lay witness

statements of Plaintiff’s spouse as true.

       3. Required Finding of Disability

       The Commissioner also argues that “the ALJ as fact-finder needs to review the record in

its entirety in context with the new evidence submitted post-decision.” ECF 28 at 8. Not so here,

because the record before the ALJ—without Dr. Stanley’s later concurrence—demonstrated that

Plaintiff was disabled during the period at issue. Taking the improperly rejected evidence as true,

the record supports a finding of disability. Ms. Kadlecik opined that Plaintiff would miss four to


PAGE 12 – OPINION AND ORDER
five days of work a month. AR 483. The Vocational Expert testified that such absences would

preclude competitive employment, supporting a disability finding. AR 78. Ms. Kadlecik also

described Plaintiff’s severe physical limitations. Properly credited, Ms. Kadlecik’s opinion states

that Plaintiff cannot maintain full-time light work, and given his age and employment history, is

therefore disabled under Rule 201.12 of the Medical-Vocational Guidelines, 20 C.F.R. Part 404,

Subpart P, Appendix 2. AR 483. The lay testimony of Plaintiff’s wife requires a finding of

disability for a similar reason—it demonstrates that Plaintiff is limited to a sedentary level of

exertion.

        4. Serious Doubt as to Plaintiff’s Disability

        The Commissioner nonetheless argues that “an evaluation of the record as a whole

creates serious doubt that [Plaintiff] is, in fact, disabled.” Garrison, 759 F.3d at 1021. “Serious

doubt” may exist when “the government has pointed to evidence in the record that the ALJ

overlooked and explained how that evidence casts into serious doubt the claimant’s claim to be

disabled,” even if the ALJ did not consider that evidence at the hearing. Dominguez, 808 F.3d at 407

(quoting Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014)). The only additional evidence

here—Dr. Stanley’s post-hearing concurrence with Ms. Kadlecik’s opinion—supports Plaintiff’s

disability claim. Thus, the record does not create “serious doubt” that Plaintiff is disabled.

                                           CONCLUSION

        The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for an immediate calculation and payment of benefits.

        IT IS SO ORDERED.

        DATED this 27th day of March, 2020.

                                                         /s/ Michael H. Simon
                                                         Michael H. Simon
                                                         United States District Judge


PAGE 13 – OPINION AND ORDER
